DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 6/10/2022 and the interview held on 8/19/2022.
Claims 19-20 are cancelled herein. Claims 1-18 remain pending. Claims 1, 7, & 13 are amended herein. Claims 1-18 are allowed. 


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vaidehi Bachoti (L1318) on 8/19/2022.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
1.	(Currently Amended)  A system for configuration and intelligent transmission of electronic communications and integrated resource processing, comprising a multi-channel cognitive resource platform for operating electronic communications from a plurality of  communication channels in an integrated manner from a single interface, the system comprising:
at least one memory device with computer-readable program code stored thereon;
	at least one communication device;
	at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device to:
	provide a multi-channel cognitive resource application on a user device associated with the user, wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device, wherein the multi-channel cognitive resource application is structured to run in the background on the user device;
determine one or more electronic communications associated with the user, wherein each electronic communication is associated with a communication channel;
present, via the central user interface, the one or more electronic communications to user by automatically activating the multi-channel cognitive resource application running in the background;
determine a first user activity associated with a first electronic communication of the one or more electronic communications;
determine one or more applications associated with completion of the first user activity;
determine an authentication level associated with each of the one or more applications;
determine a highest authentication level of the one or more authentication levels associated with the one or more applications;
request one or more authentication credentials from the user via the central user interface of the multi-channel cognitive resource application such that the one or more authentication credentials match the determined highest authentication level; [[and]]
load one or more portions of interfaces associated with the one or more applications in a cache memory location;
determine a progression associated with the first user activity; 
present the one or more portions of interfaces associated with the one or more applications in an order associated with the determined progression associated with the first user activity;
initiate completion of the first user activity within the central user interface of the multi-channel cognitive resource application; and
in response to completion of the first user activity, unload the one or more portions of interfaces and close the one or more applications.   

7.	(Currently Amended)  A computer program product for configuration and intelligent transmission of electronic communications and integrated resource processing, wherein the computer program product is configured to provide a multi-channel cognitive resource platform for operating electronic communications from a plurality of communication channels in an integrated manner from a single interface, the computer program product comprising a non-transitory computer-readable storage medium having computer-executable instructions to:
	provide a multi-channel cognitive resource application on a user device associated with the user, wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device, wherein the multi-channel cognitive resource application is structured to run in the background on the user device;
determine one or more electronic communications associated with the user, wherein each electronic communication is associated with a communication channel;
present, via the central user interface, the one or more electronic communications to user by automatically activating the multi-channel cognitive resource application running in the background;
determine a first user activity associated with a first electronic communication of the one or more electronic communications;
determine one or more applications associated with completion of the first user activity;
determine an authentication level associated with each of the one or more applications;
determine a highest authentication level of the one or more authentication levels associated with the one or more applications;
request one or more authentication credentials from the user via the central user interface of the multi-channel cognitive resource application such that the one or more authentication credentials match the determined highest authentication level; [[and]]
load one or more portions of interfaces associated with the one or more applications in a cache memory location;
determine a progression associated with the first user activity; 
present the one or more portions of interfaces associated with the one or more applications in an order associated with the determined progression associated with the first user activity;
initiate completion of the first user activity within the central user interface of the multi-channel cognitive resource application; and
in response to completion of the first user activity, unload the one or more portions of interfaces and close the one or more applications.   


13.	(Currently Amended)  A computer implemented method for configuration and intelligent transmission of electronic communications and integrated resource processing, wherein the computer implemented method is configured to provide a multi-channel cognitive resource platform for operating electronic communications from a plurality of  communication channels in an integrated manner from a single interface, the computer implemented method comprising:
	providing a multi-channel cognitive resource application on a user device associated with the user, wherein the multi-channel cognitive resource application is configured to present a central user interface on a display device of the user device, wherein the multi-channel cognitive resource application is structured to run in the background on the user device;
determining one or more electronic communications associated with the user, wherein each electronic communication is associated with a communication channel;
presenting, via the central user interface, the one or more electronic communications to user by automatically activating the multi-channel cognitive resource application running in the background;
determining a first user activity associated with a first electronic communication of the one or more electronic communications;
determining one or more applications associated with completion of the first user activity;
determining an authentication level associated with each of the one or more applications;
determining a highest authentication level of the one or more authentication levels associated with the one or more applications;
requesting one or more authentication credentials from the user via the central user interface of the multi-channel cognitive resource application such that the one or more authentication credentials match the determined highest authentication level; [[and]]
loading one or more portions of interfaces associated with the one or more applications in a cache memory location;
determining a progression associated with the first user activity; 
presenting the one or more portions of interfaces associated with the one or more applications in an order associated with the determined progression associated with the first user activity;
initiating completion of the first user activity within the central user interface of the multi-channel cognitive resource application; and
in response to completion of the first user activity, unloading the one or more portions of interfaces and close the one or more applications.   


19.	(Canceled).

20.	(Canceled).


Reasons for Allowance
The following is examiner’s statement of reasons for allowance. The closest discovered prior art includes the prior art of record in addition to:
Delker et al. (US 9,386,395 B1) which teaches a portable electronic device which can load, unload, cache, and reload packaged bundles of application that comprise at least a portion of a user interface for the device [3:5-32].
Selfridge et al. (US 2017/0235454 A1) which teaches in response to determining the highest level of authentication, the user application may request credentials associated with the highest level of authentication from the user [0104].

Based on the discovered prior art, the examiner concludes that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art references to achieve the claimed invention. As noted in Unigene Labs., Inc. v. Apotex.lnc., 99 USPQ2d 1858, 1863 (Fed. Cir. 2011) “Obviousness requires more than a mere showing that the prior art includes separate references covering each separate limitation in a claim under examination. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Rather, obviousness requires the additional showing that a person of ordinary skill at the time of the invention would have selected and combined those prior art elements in the normal course of research and development to yield the claimed invention. Id. at 421...” As such a review of Claims 1-18 indicated claims 1-18 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446